—Proceeding pursuant to CPLR article 78 to review stated portions of Resolution 99-17 of the New York State Board of Real Property Services, adopted August 16, 1999, which applied a special tax equalization rate to that portion of the Town of Cortlandt which is located within the Lakeland School District, and to compel the New York State Board of Real Property Services to apply appropriate credit to certain taxpayers in the Town of Cortlandt.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
Contrary to the petitioners’ contention, the determination of the New York State Board of Real Property Services to apply a special segment equalization rate to the portion of the Town of Cortlandt which is located within the Lakeland School District is supported by substantial evidence (see, Matter of Lahey v Kelly, 71 NY2d 135; Matter of Pell v Board of Educ., 34 NY2d 222; Matter of Town of Cortlandt v New York State Bd. of Real Prop. Servs., 273 AD2d 317; Matter of Glinka v Town of Poughkeepsie, 209 AD2d 773; Matter of Romano v Town Bd., 200 AD2d 934). Santucci, J. P., Altman, Florio and Luciano, JJ., concur.